Citation Nr: 1643088	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  02-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a digestive disorder, including GERD and IBS, to include as secondary to service-connected residuals of a pelvic fracture with left sacroiliac joint dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, including service in Vietnam. 

This matter is before the Board of Veteran's Appeals from April 2002 and May 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a March 2007 decision, the Board, in pertinent part, denied the instant claim.   The Veteran then appealed.  In a January 2010 memorandum decision, the Court of Appeals for Veterans Claims (Court) vacated the Board's March 2007 decision and remanded the instant claim to the Board for additional action.  In January 2011, the Board remanded the claim to the RO for action in accordance with the Court's remand.  

In May 2013, the Board again denied the instant claim.   The Veteran again appealed.  In an April 2015 order, the Court upheld a joint motion of the parties and remanded the instant claim back to the Board for action consistent with the joint motion.  In October 2015, the Board remanded the claim to the RO for further development.  

The Veteran testified at a personal hearing before a traveling member of the Board sitting at the RO in November 2006, and a transcript of the hearing is of record.  The Veterans Law Judge that conducted the hearing is no longer employed by the Board.  The law requires the Veterans Law Judge who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  The Veteran was notified that the Veterans Law Judge that conducted his hearing is no longer employed by the Board by way of a December 2012 letter.  He was offered the opportunity to have a new hearing and was notified that if he did not respond within 30 days, the Board would assume that he does not desire an additional hearing and would proceed with adjudication of the issues.  The Veteran has not responded to this letter.  Thus, the Board will proceed to consider the Veteran's claim without additional hearing testimony.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2015 remand, the AOJ was instructed to arrange for a VA examination to determine the likelihood that the Veteran has any digestive disorder due to being run over by a helicopter during service; the likelihood that any current digestive disorder is otherwise related to service; the likelihood that any current digestive disorder has been caused by any service-connected disability or medication taken for any service-connected disability; and the likelihood that any digestive disorder has been aggravated by any service-connected disability or medication taken for any service-connected disability.  

The Veteran received the VA examination in March 2016 and the examiner also provided a number of detailed medical opinions.  However, in regard to potential aggravation of a digestive disability by medications taken for service-connected disability, the examiner simply indicated that there was no evidence that any treatment or medication that the Veteran received in service over thirty years previously would produce IBS or GERD (the only two digestive disabilities under consideration by the examiner to even potentially exist) so many years later since "IBS is not caused by any medication or treatment and GERD does not exist."  Unfortunately, this opinion does not address the likelihood that any current IBS has been aggravated by any medication taken for the Veteran's service-connected disabilities.  Also, in the course of examining the Veteran, it does not appear that the examiner considered the medications the Veteran was taking for his service-connected disabilities and whether they might account in whole or in part for his reported digestive symptomatology.  Accordingly, the Board finds that an additional remand is required to afford the Veteran a new VA examination by a different VA examiner, which includes consideration of the medication the Veteran takes for his service-connected disabilities.  Prior to arranging for the VA examination, the AOJ should obtain any records of VA treatment or evaluation of digestive disability and of the Veteran's service-connected disabilities dated since November 2012. 

The Board notes that the Veteran has already been assigned a 100 percent total disability rating effective January 24, 2006; special monthly compensation at the housebound rate effective January 24, 2006; and special monthly compensation for loss of a creative organ effective January 24, 2006.  Consequently, he may want to consult with his representative to determine whether he desires to continue this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment or evaluation of the Veteran's service connected disabilities and any digestive problems dated since November 2012.  

2.  Arrange for a VA examination by an appropriate medical professional, other than the March 2016 VA examiner, to determine the likely etiology of any current digestive disability, to include IBS.  Any indicated tests should also be performed.  
 
The veteran's claims file must be reviewed by the examiner in conjunction with the examination. 
The claims file review should include the service treatment records, including the June 1967 documentation of the treatment the Veteran received for a fractured pelvis that was sustained after a helicopter rolled over him and for an amoebic infection, follow-up August and September 1967 progress notes, and the Veteran's September 1969 separation examination; a January 1971 VA examination report; a March 2002 VA progress note indicating that the Veteran was starting Zoloft and Periactin for his PTSD; an August 2002 VA examination report where the Veteran reported digestive problems and abdominal pain; the transcript of a February 2004 Decision Review Officer Hearing where the Veteran reported digestive distress, which he attributed to internal injuries from the helicopter injury during service (See pages 1-3 of the transcript); a December 2004 VA examination, which includes a diagnosis of IBS; a February 2006 VA progress note indicating that the Veteran was taking sildenafil; a March 2006 VA progress note indicating that sertraline had been recommended; a November 2006 Board hearing transcript where the Veteran reported that his digestive system changed after his helicopter injury in service (See transcript pages 7-8 and 18-21); a May 2011 VA gastrointestinal examination, which includes a diagnosis of IBS; a January 2012 VA progress note, indicating that the Veteran was taking sildenafil and finasteride; March 2016 VA examinations for gastrointestinal esophageal diseases, intestines (non-surgical) and intestines (surgical); the March 2016 medical opinions provided by the VA gastrointestinal examiner; any other pertinent post-service VA medical records, including records of any more recent treatment or evaluation dated since November 2012; and any other information contained in the claims file deemed pertinent.  

The examiner is also advised that the Veteran's current service-connected disabilities include prostate cancer, bilateral hearing loss, PTSD, pelvic fracture with left sacroiliac joint dysfunction, tinnitus, right hip traumatic arthritis, left hip traumatic arthritis and erectile dysfunction.    

After examination and claims file review, the examiner should list any digestive disorder diagnoses that are applicable to the Veteran.  For each disorder diagnosed, the examiner should provide medical opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that the digestive disorder is related to the Veteran's military service, including his helicopter injury and/or amoebic infection therein?

B) Is it at least as likely as not (i.e. a 50% chancer or greater) that the digestive disorder has been caused by any service-connected disability (i.e. prostate cancer, bilateral hearing loss, PTSD, pelvic fracture with left sacroiliac joint dysfunction, tinnitus, right hip traumatic arthritis, left hip traumatic arthritis and/or erectile dysfunction?

C) Is it at least as likely as not (i.e. a 50% chancer or greater) that the digestive disorder has been caused by any medication taken for a service-connected disability (i.e. prostate cancer, bilateral hearing loss, PTSD, pelvic fracture with left sacroiliac joint dysfunction, tinnitus, right hip traumatic arthritis, left hip traumatic arthritis and/or erectile dysfunction)?

D) Is it at least as likely as not (i.e. a 50% chancer or greater) that the digestive disorder has been aggravated by any service connected disability (i.e. prostate cancer, bilateral hearing loss, PTSD, pelvic fracture with left sacroiliac joint dysfunction, tinnitus, right hip traumatic arthritis, left hip traumatic arthritis and/or erectile dysfunction)?

E) Is it at least as likely as not (i.e. a 50% chancer or greater) that the digestive disorder has been aggravated by any medication taken for a service-connected disability (i.e. prostate cancer, bilateral hearing loss, PTSD, pelvic fracture with left sacroiliac joint dysfunction, tinnitus, right hip traumatic arthritis, left hip traumatic arthritis and/or erectile dysfunction)?

The examiner should provide a specific explanation for each opinion provided.  

3.  Review the medical opinions to ensure that they are in complete compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Then, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


